DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/30/2021 have been fully considered but they are not persuasive. 
Specifically, applicant argues that Visser does not teach or suggest “a controllable shape-changing micropillar”, as recited in exemplary claim 1. Applicant states that Visser merely teaches “[t]he first liquid material and the second liquid material especially coalesce at the (virtual) (first) collision point. Especially, the first liquid material and the second liquid material merge or pull together (i.e. coalesce) when providing (the third jet comprising) the third material (see further below). Especially, at a collision point, respective materials that collide at said point substantially do not (mutually) bounce, splash, atomize or e.g. provide a mist. In embodiments, at least 50 vol. %, such as at least 70 vol.%, such as at least 80 vol.%, such as at least 90 vol.% of the liquid materials arriving at a collision point (such as the first liquid material and the second liquid material) propagate(s) as a jet (such as a third jet) of the (e.g. third) coalesced material.”
In response to this argument, examiner Wecker respectfully disagrees. Specifically, examiner Wecker notes that Visser et al does disclose that “the shape and the size of these products may be controlled by other operating conditions and liquid 
Applicant also argues that new claims 4-11 are novel over the prior art. In response to this argument, examiner Wecker respectfully disagrees with regards to claims 4-6 and 8-10. With regards to claims 4-6 and 8-10, applicant’s arguments, see section II of page 5 of remarks, filed 1/30/2021, with respect to the rejection(s) of claim(s) 4-6 and 8-10 under Visser et al have been fully considered and are persuasive.  . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 10/343,162. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding Claim 1 of instant application, claim 1 of US Patent 10/343,162 also discloses a matrix array of controllable shape-changing micropillars, wherein a shape of the shape-changing micropillars is changed by a fluid.
Regarding Claim 2 of instant application, claim 20 of US Patent 10/343,162 also discloses a method of manufacturing a microfluidic device, the method comprising: providing an array of controllable shape-changing micropillars such that a shape of the shape-changing micropillars is changed by a fluid.
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visser et al (WO 2017/167798).
Regarding Claim 1, Visser et al teaches a controllable shape-changing micropillar (referred to as a coalesced material (i.e. products of the in-flight formation process) comprising a substantially round shape may be provided in embodiments (comprising liquid jets)), wherein a shape of the shape-changing micropillar is changed by a fluid (such as by changing liquid properties) (see page 31, lines 3-24 and page 32, lines 7-19). Specifically, examiner Wecker notes that Visser et al does disclose that “the shape and the size of these products may be controlled by other operating conditions and liquid properties” (see page 32, lines 7-9) and giving the claims their broadest reasonable interpretation this would been that the products (which are being equated to the claimed micropillars) would be shape-changing, wherein this shape change is 
Regarding Claim 2, Visser et al teaches a method of manufacturing a controllable shape-changing micropillar (referred to as a coalesced material (i.e. products of the in-flight formation process) comprising a substantially round shape may be provided in embodiments (comprising liquid jets)), the method comprising: providing manufacturing a controllable shape-changing micropillar (referred to as a coalesced material (i.e. products of the in-flight formation process) comprising a substantially round shape may be provided in embodiments (comprising liquid jets)) such that a shape of the shape-changing micropillar is changed by a fluid (such as by changing liquid properties) (see 

. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al as applied to claim 3 above, and further in view of Auzerais et al (US PGPub 2018/0298271)
Regarding Claims 4-6, Visser et al does not disclose wherein the fluid moves through a microchannel in a predetermined direction to control the shape of the micropillar.

Regarding Claims 8-10, Visser et al does not disclose that the controllable shape-changing micropillar is integrated inside a microchannel.
However, in the analogous art of microfluidic channel devices with pillars, Auzerais et al teaches that treatment fluids may contain components that form . 

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
is configured to move around the shape of the shape-changing micropillar through a microchannel in a predetermined direction to control the shape of the micropillar. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797